Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 1 of 15 PageID #: 65




                          Exhibit D
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 2 of 15 PageID #: 66
                                                                                                                          USOO8232766B2


(12) United States Patent                                                                           (10) Patent No.:                        US 8,232,766 B2
       Fischer et al.                                                                               (45) Date of Patent:                                 Jul. 31, 2012

(54)   MULTIFUNCTIONAL CHARGER SYSTEM                                                        (52)       U.S. Cl. ..................................................... .. 320/111
       AND METHOD                                                                            (58)       Field of Classi?cation Search ................ .. 320/107,

(75) Inventors: Daniel M. Fischer, Waterloo (CA); Dan                                                   S         1. t.      ?l f              1 t       3221/1111. lt’ 114’ 140
                       G. Radut, Waterloo (CA); Michael F.                                                  ee app 10a Ion      e or comp e e seam              Is my
                       Habicher, Cambridge (CA); Quang A.                                                                               .
                       Luong, Kitchener (CA); Jonathan T.                                    (56)                          References Clted
                       Malt°“’ KltChener (CA)                                                                      U.S. PATENT DOCUMENTS
(73) Assignee: Research In Motion Limited, Waterloo,                                                  3,775,659 A           11/ 1973 Carlsen,11
                       Ontario (CA)                                                                                             (Continued)
(*)    Notice:         Subject to any disclaimer, the term of this                                               FOREIGN PATENT DOCUMENTS
                       I”??? 1155223???) gyes‘dluswd under 35                                CA                       2517333             9/2002
                         '    i   i                         '                                                                   (Continued)


(21) Appl.No.: 13/175,509
                                                                                                                      OTHER PUBLICATIONS
(22)   Filed:          Jul‘ 1’ 2011                                                          Canadian Of?ce Action for Canadian Application No. 2,374,344
                       (Under 37 CPR 1'47)                                                   dated Mar. 12, 2004 (3 pages).
(65)                         Prior Publication Data                                                                             (Continued)
       US 2011/0279080 A1                      Nov. 17, 2011                                Primary Examiner i Edward T50

                    Related U.S. Application Data                                            1274)}3A220181W’ file]? or i                    T Finnegan’ Henderson’
                                                                                                 ara ow,       arre         unner,
(63)   Continuation of application No. 12/905,934, ?led on
       Oct. 15, 2010, now Pat. No. 7,986,127, which is a                                     (57)                             ABSTRACT
       gignglgatgoéll 8f Eggslgttloggoi                         51382031121510:             An adapter for providing a source of power to a mobile device
       con?rmation Q}. a licati'on NO ’12/2’68 2’97 ?led on                                 through an industry standard port is provided. In accordance
       NOV' 10 2008 n13?” Pat NO' 737 65’7 W’hich is a                                      with one aspect of the invention, the adapter comprises aplug
       continuation 0T aPplication No ' ’1 1/749 ’ 680 ’ ?led
                                                         .   .
                                                               on                           umt’ a poger convengr’ alpnmary conneCtor’ and an Minn}?
                                                                                            cation su system. T e p ug unit is operative to coup e t e
       Ma       16, 2007, now Pat. No. 7,453,233, which is a                                                                                         -            -
       coni/inuation of a             lication NO 11/175 885 ?led on                         adapter to a power socket and operative to receive energy
       Jul 6 2005 Heap Pat NO 7'239 111’ Winch is a                                          from the power socket. The power converter is electrically
       contin’uationsof a lication No, 10/087 629 ?led on                                    coupled to the plug unit and is Operable to regl?ate the
       M        1 2002            PI; t N         6 9 6 93 6 ’            ’                 received energy from the power socket and to output a power
           an   ’        ’ now        a '    0'    ’    ’       '                           requirement to the mobile device. The primary connector is
(60)   Provisional application No. 60/273,021, ?led on Mar.                                  electrically coupled to the power converter and is operative to
       1, 2001, provisional application No, 60/330,486, ?led                                 couple to the mobile device and to deliver the outputted power
       on Oct. 23, 2001.                                                                    requirement to the mobile device. The identi?cation sub
                                                                                             system is electrically coupled to the primary connector and is
(51)   Int. Cl.                                                                              operative to provide an identi?cation signal.
       H01M10/44                            (2006.01)
       H01M 10/46                           (2006.01)                                                              24 Claims, 4 Drawing Sheets


                                                                          Voltage Detected on Vbus line
                                                                        (power portion of USB connector)




                                                                                                   USB Host or i 240
                                                                                                 Hub Detected
                                                        230         USB Adapter
                                                                     Detected
                                                                                                      Await        250
                                                                                                   Enumeration


                                                                                  Charge Battery
                                                                                   As Required
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 3 of 15 PageID #: 67


                                                           US 8,232,766 B2
                                                                      Page 2

                US. PATENT DOCUMENTS                                           2005/0269883 A1    12/2005 Drader et a1.
                                                                               2006/0181241 A1     8/2006 Veselic
    3,23,42,21 2      126322 $11113 et al~                                     2007/0108938 A1     5/2007 Veselic
    5,173,855 A      12/1992 Nigseiretal                                       2009/0128091A1      5/2009 Purdyetal.
    5,229,649 A       7/1993 Nielsen etal‘                                     2009/0130874 A1     5/2009 Englund
    5,272,475 A      12/1993 Eaton etal '                                      2010/0052620 A1     300“) wong
    5,444,378 A       8/1995 R         ~                                       2010/0060233 A1     3/2010 Kungetal.
    5,631,503 A       5/1997 Cfff‘gs                                           2010/0201308 A1  8/2010 Lindholm
    53638540 A        6/1997 Aldous                                                      FOREIGN PATENT DOCUMENTS
    5,651,057   A     7/1997    Bloodetal.
    5,769,877   A     6/1998    Barreras,Sr.                               EP                0684680         11/1995
    5,850,113   A    12/1998    Weimeretal.                                EP                1198049          4/2002
    5,939,860   A     8/1999    William                                    JP            2005063355           3/2005
    6,006,088   A    12/1999    Couse                                      WO               01/01330          1/2001
    6,104,162   A     8/2000    Sainsbury et al.
    6,104,759   A     8/2000    Carkneretal.                                                 OTHER PUBLICATIONS
    6,130,518   A    10/2000    Gabehart et 31~                            Charging Big Supercaps, Portable Design, p. 26, Mar. 1997.
    6,138,242   A    10/2000    Massman et 31'                             Electric Double-Layer Capacitors, vol. 2, Oct. 25, 1996.
    6184652     B1    2/2001    Y                                                     -                                      -          -
     7   ’                        ang                                      Supercapacltor: User’s Manual, vol. 2, Japan, Tokln Corporatlon,

    Egg/23(5) 5%      $688} Egrkteret ~                                    U.S.Of?ceActionforU.S.Appl.No. 10/087,629datedSep. 7, 2004
    632833789 B1      9/2001 Tsai                                          (Wages)      .
    6 357 011 B2      3/2002 Gilben                                        US. Of?ce Actlon for U.S.Appl. No. 11/175,885 datedApr. 4, 2006
      ’   ’                            .                                   (5 pages).
    2,225,238
     ’   ’
              3% 134588; gigaagm                                           U.S.Of?ceActionforU.S.App1.No.11/175,885
                                                                           (8 pages).
                                                                                                                    datedOct.20,2005
    6’668’296 B1     12/2003 DQUgherty etal'                               U.S.Of?ceActionforU.S.App1.No.11/749,680datedSep.25,2007
    6 738 856 B1      5/2004 Mllley et al.
    7,159,132 B2      1/2007 Takah 11' t l.                                (Wages)
     ’   ’
    7,170,259   B2    1/2007          -as W a
                                Vesellc                                    U.S.Of?ceActionforU.S.APP 1.No.12/174,204datedAu g .5,2010
    7,340,627   B1    3/2008    Harvey                                     (Hinges)       _
    7,629,767   B2   12/2009    Kang                                       US.. Of? ce At
                                                                                        clon for US
                                                                                                  .. App.
                                                                                                        l N 0. 12/268 , 297 dat e dAug. 18 ,
    7,631,111   B2   12/2009    Monks et al.                               2009 (9129898)
    7,698,490   B2    4/2010    Terrell, II                                US. Of?ce Action for US. Appl. No. 12/905,934 dated Nov. 29,
    7,737,657 B2      6/2010 Fischer et a1.                                2010 (11 pages).
    7,812,565 B2     10/2010 Bayne et al.                                  US. Of?ce Action for US. Appl. No. 11/175,885 dated Aug. 24,
    7,834,586 B2*    11/2010 Fischer etal. .............. .. 320/107       2006(6 pages),
    7,884,570 B2      2/2011 Purdyetal.                                    U.S.Of?ceActionforU.S.App1.No.12/714,204datedAug.5,2010
     7,986,127 B2     7/2011 Fischeretal.                                  (images),
 2001/0003205 A1      6/2001 Gilbert                                       Of?ceActionforU.S.Appl.No.13/175,487,datedDec.12,2011(10
 2003/0034898 A1      2/2003 Shamoon etal.                                 pages),
 2004/0063464 A1      4/2004 Akam etal.
 2004/0251878 A1*    12/2004 Veselic ....................... .. 320/141    * cited by examiner
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 4 of 15 PageID #: 68


US. Patent               Jul. 31, 2012                             Sheet 1 0f 4                US 8,232,766 B2




                                                                  m??n
                                                                                                    Q
                                                                                                                   m.,




                   MmQEQE‘ QE
                                WV§:rsJ   2b.r.m mxé   tm2?gom:
                                              Microprocessor
                                                                                  w.
                                                                                  M .
                                                                                           w
                                                                                           EmwWgwn
                                                                                                mex
                                                                                                   m
                                                                                    @m59N50 wé$m2w2g 5m?
                                                                                                wv“x?w
                                                                                                         M
                                                                                                         N
                                                                                                         1
                                                                                                         am!
                                                                                                          Ewwmm
                                                                                                             m
                                                                                                             M
                                                                                                             , .
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 5 of 15 PageID #: 69


US. Patent                                            Jul. 31, 2012                            Sheet 2 0f4                                                 US 8,232,766 B2




                                                                             [1-0
        ‘                 ,                  _.       .                                        i2




                          __             H        >                           Micrnpmcessor



                     1 Receiiacie!
                           Power Distribution & £3,_ ’ USB Port \
                                        Charging $ubsysiem                                         '                                18

            _V                {’54
                              \58                                                          I


                      I                                   USB Connector                                                                               '




                                                            '        .                    “mm”                                 Mumfwmw
                                                                                                                                ....   ““““ W400

                                                          USB Connecth                                                                                    "'
                               \mz                                       '                                     '       _                 m


                                                            1                                          -   '
                                                                                                                                         2 :QO    .




                                    Twer converter                                        identification                                     g'
                                    '    :04                    :'                             -                   >                   ' F   0
                     ms»,                                 T"                                                           203          Ki? 0
                                           Plug Unit.                                                                              112




                                i             >           £11413                     $1148                                     $114
                              "Nil
                              Adaptsr                     "D"
                                                          Adapter                    "B"
                                                                                     Adapier                                   Adapters

                                                          $110!)                     $4108                                     {"110
                 _             North '                          UK                   European                              '    ~cher
     113% American                                         Power                          Power                                 Power
                               Power                       Socket                         gasket                               Sockets
                               Socket                                                 '

                                                                                    F56, 2
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 6 of 15 PageID #: 70


US. Patent                 Jul. 31,2012                    Sheet 3 0f4                 US 8,232,766 B2




                       >                   »                                           210

                           Voltage Detected on Vbus line                               f
                  (power portion of USB cannector)




                                                                               No
                 Yes                                                           L
                                                                        USB Host or W 249
                                                                        Hub Detected
   230 f USB Adapter                                                               7
              Detected                                                         .

                                                                           Awaif "  £259
                                                                        Enumeratian
                                                     260            '

                                       ,         .     X

                               _               Charge Battery
                   '               i            As Required                !




                                                      HS. 3
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 7 of 15 PageID #: 71


US. Patent                                     Jul. 31, 2012                               Sheet 4 0f4                                                                       US 8,232,766 B2




                                                                                ,                      ‘                        -                                                            1'19



                                ya                           _       W50                                                W12 2                                    ,               .
                  >     B it                                             Ba?ery                                                     Microprocessor
                            a “Y                                     Q? In:                                             -                      -             '           '                           Y

                                                                         Recepiade                                                                 j                                                         _
      I                              ~18}            I               wm                                         ,,                                     -                                                                      I
                       Battery                       I               >          Power D¥Siributi<3? &                                                                                        .           ,
                  Receptacle.                            ’                  Charging Subsystem                                                                                   '                       -


                        11/                                  1
                                                             7
                                                                            W54?               ‘
                                                                                                   ,            m
                                                                                                           £45313 {immeer                                            '
                                                                                                                                                                                     >   ‘                                }
                            _        @316                        i                         .               .        _                                   __                           _           v                   ._




                      Subs
                       Charging
                            stem                --*~“~'"“-
                                                 I         ~~~~~~~                                              ~               __ 2               -                             ,                               >

                                y.     :          39:»:                                                                                                                      \f
                        '                                        \                                         USB Ccnnectar


                                                . m,                                           11’ P.
                                H      Dua?F'ower Converter                                                                 _          '


              ,                 3g?                                         ,          ,                                                               30a                   ,                                        a


          '                                -       Magi-1m                                                 ,.                              ¥                 \ identi?cation
          ,.. 5
                                    {3145? $3149 {$3148                                                        {$314
                      "N"
                      édapter          ’ "DH
                                         Adapter                         . NB"
                                                                           Adapter                         ’ Adamsm


                      WW
                       Nam                      {N‘ng?                     [$3108                              $310 I
                  American                      UK                        Eumpean                                   (Ether
                      Pgweg'                   Pawsr                        Pswer                                   inar
                      Sogkgt                   Sacket i                    $ackei                              suckets


                                                                                    FiG. 4
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 8 of 15 PageID #: 72


                                                    US 8,232,766 B2
                              1                                                                      2
     MULTIFUNCTIONAL CHARGER SYSTEM                                   that a USB device participate in a host-initiated process called
               AND METHOD                                             enumeration in order to be compliant with the current USB
                                                                      speci?cation in drawing power from the USB interface.
           CROSS-REFERENCE TO RELATED                                 Although a mobile device could be adapted to participate in
                  APPLICATIONS                                        enumeration when drawing power over the USB interface, it
                                                                      would be preferable in many situations, such as when a host
  This is a continuation application of US. patent applica            would not be available, as often happens during normal use of
tion Ser. No. 12/905,934, ?led Oct. 15, 2010 now US. Pat.             a mobile device, to be able to utilize alternate power sources
No. 7,986,127, by Daniel M. Fischer, et al. and entitled “Mul         such as conventional AC outlets and DC car sockets that are
tifunctional Charger System and Method,” which is a con               not capable of participating in enumeration to supply power
tinuation of US. patent application Ser. No. 12/714,204, ?led         to the mobile device via a USB interface.
Feb. 26, 2010 now US. Pat. No. 7,834,586, by Daniel M.
Fischer, et al. and entitled “Multifunctional Charger System                                   SUMMARY
and Method,” which is a continuation of US. patent applica
tion Ser. No. 12/268,297, ?led Nov. 10, 2008, now US. Pat.              An adapter for providing a source of power to a mobile
No. 7,737,657 issued on Jun. 15, 2010, by Daniel M. Fischer,          device through an industry standard port is provided. In
et al. and entitled “System and Method for Charging a Battery         accordance with one aspect of the invention, the adapter
in a Mobile Device,” which is a continuation of US. patent            comprises a plug unit, a power converter, a primary connec
application Ser. No. 11/749,680, ?led May 16, 2007, now               tor, and an identi?cation sub system. The plug unit is operative
US. Pat. No. 7,453,233 issued on Nov. 18, 2008, by Daniel        20   to couple the adapter to a power socket and operative to
M. Fischer, et al. and entitled “Adapter System and Method            receive energy from the power socket. The power converter is
for Powering a Device,” which is a continuation of US. patent         electrically coupled to the plug unit and is operable to regulate
application Ser. No. 11/175,885, ?led on Jul. 6, 2005, now            the received energy from the power socket and to output a
US. Pat. No. 7,239,111 issued on Jul. 3, 2007, by Daniel M.           power requirement to the mobile device. The primary con
Fischer, et al. and entitled “Universal Serial Bus Adapter for   25   nector is electrically coupled to the power converter and is
a Mobile Device,” which is a continuation of US. patent               operative to couple to the mobile device and to deliver the
application Ser. No. 10/087,629, ?led Mar. 1, 2002, now US.           outputted power requirement to the mobile device. The iden
Pat. No. 6,936,936 issued on Aug. 30, 2006, by Daniel M.              ti?cation subsystem is electrically coupled to the primary
Fischer, et al. and entitled “Multifunctional Charger System          connector and is operative to provide an identi?cation signal.
and Method,” which claims priority from US. Provisional          30     In accordance with another aspect, a USB adapter for pro
Application No. 60/273,021, ?led Mar. 1, 2001, by Daniel M.           viding a source of power to a mobile device through a USB
Fischer, et al. and entitled “System and Method for Adapting          port is provided. The USB adapter comprises a plug unit, a
a USB to Provide Power for Charging a Mobile Device” and              power converter, a primary USB connector, and an identi?
US. Provisional Application No. 60/330,486, ?led Oct. 23,             cation subsystem. The plug unit is operative to couple the
2001, by Daniel M. Fischer, et al. and entitled “Multifunc       35   USB adapter to a power socket and operative to receive
tional Charger System and Method.” Each of the above patent           energy from the power socket. The power converter is elec
applications is hereby incorporated herein by reference in its        trically coupled to the plug unit and is operable to regulate the
entirety for all purposes.                                            received energy from the power socket and to output a power
                                                                      requirement to the mobile device. The primary USB connec
                      BACKGROUND                                 40   tor is electrically coupled to the power converter and is opera
                                                                      tive to couple to the mobile device and to deliver the outputted
   This invention relates generally to power adapters. More           power requirement to the mobile device. The identi?cation
particularly, the invention relates to power adapters for use         subsystem is electrically coupled to the primary connector
with mobile devices.                                                  and is operative to provide an identi?cation signal.
  Providing an external source of power to a mobile device,      45     Another aspect provides a USB adapter for providing a
such as a personal digital assistant (“PDA”), mobile commu            source of power to a mobile device through a USB port. The
nication device, cellular phone, wireless two-way e-mail              USB adapter comprises a plug unit, a power converter, a
communication device, and others, requires design consider            primary USB connector, and an auxiliary USB adapter. The
ations with respect to both the mobile device and the power           plug unit is operative to couple the USB adapter to a power
source. With regard to the mobile device, mo st mobile devices   50   socket and operative to receive energy from the power socket.
provide a distinct power interface for receiving power from a         The power converter is electrically coupled to the plug unit
power source, for instance to recharge a battery, and a sepa          and is operable to regulate the received energy from the power
rate data interface for communicating. For example, many              socket and to output a power requirement to the mobile
mobile devices presently use USB (Universal Serial Bus)               device. The primary USB connector is electrically coupled to
interfaces for communicating and use a separate power inter      55   the power converter and is operative to couple to the mobile
face, such as a barrel connector, for receiving power.                device and to deliver the outputted power requirement to the
   It is desirable, however, to have a combined power and data        mobile device. The auxiliary USB connector has data lines
interface. The mobile devices that do have combined power             that are electrically coupled to the data lines of the primary
and data interfaces typically use non-standard and sometimes          USB connector.
proprietary interfaces. Consequently, combined interfaces for            Yet another aspect provides a method for providing energy
a particular manufacturer’s mobile device may not be com              to a mobile device using a USB adapter that comprises a plug
patible with combined interfaces for mobile devices provided          unit, a primary USB connector, a power converter electrically
by other manufacturers.                                               coupled between the plug unit and the primary USB connec
  Although the USB interface can be used as a power inter             tor, and an identi?cation subsystem electrically coupled to the
face, the USB is typically not used for that purpose by mobile   65   primary USB connector. The method comprising the steps of
devices. In accordance with the USB speci?cation, typical             coupling the USB connector to the mobile device, coupling
USB power source devices, such as hubs and hosts, require             the plug unit to a power socket, outputting a power require
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 9 of 15 PageID #: 73


                                                      US 8,232,766 B2
                               3                                                                       4
ment to the mobile device via the power converter and the               serial port for linking directly with other computers and/or a
USB connector, and providing an identi?cation signal to the             means for receiving power from an external power source.
mobile device, via the identi?cation subsystem and the USB              The power subsystem 20 provides the mobile device 10 with
connector, that is operative to inform the mobile device that           a local power source.
the USB adapter is not limited by the power limits imposed by             The exemplary communication subsystem 14 comprises
the USB speci?cation.                                                   components such as a receiver 22, a transmitter 24, antenna
  In accordance with another aspect, a powering system for a            elements 26 and 28, local oscillators (LOs) 30, and a process
mobile device having a USB connector is provided. The pow               ing module such as a digital signal processor (DSP) 32. The
ering system comprises a power distribution subsystem in the            particular design of the communication subsystem 14 and the
mobile device that is operable to receive energy through the            components used therein can vary. It would be apparent to one
USB connector and to distribute the energy to at least one              of ordinary skill in the art to design an appropriate commu
component in the mobile device and a USB adapter that is                nication subsystem using conventional methods and compo
operative to couple to the USB connector. The USB adapter               nents to operate over a communication network 34 based on
comprises a plug unit for coupling to a power socket and that           the parameters necessary to operate over that communication
is operable to receive energy from the power socket, a power
                                                                        network. For example, a mobile device 10 geographically
converter electrically coupled to the plug unit for regulating
                                                                        located in North America may include a communication sub
the received energy and for providing a power requirement to
the power distribution subsystem, and an identi?cation sub              system 14 designed to operate within the MobitexTM mobile
system that is operable to transmit an identi?cation signal that        communication system or DataTACTM mobile communica
is operative to identify the USB adapter as not being limited      20   tion system, whereas a mobile device 10 intended for use in
by the power limits imposed by the USB speci?cation.                    Europe may incorporate a General Packet Radio Service
                                                                        (GPRS) communication subsystem 14.
      BRIEF DESCRIPTION OF THE DRAWINGS                                   Network access requirements will also vary depending
                                                                        upon the type of network 34. For example, in the Mobitex and
  In order that the invention identi?ed in the claims may be       25   DataTAC networks, mobile devices 10 are registered on the
more clearly understood, preferred embodiments thereof will             network using a unique personal identi?cation number or PIN
be described in detail by way of example, with reference to             associated with each device. In GPRS networks however,
the accompanying drawings, in which:                                    network access is associated with a subscriber or user of a
  FIG. 1 is a schematic diagram of an exemplary mobile                  mobile device 10. A GPRS device therefore requires a sub
device which has an industry standard interface;                   30   scriber identity module (not shown), commonly referred to as
  FIG. 2 is a schematic diagram of a ?rst embodiment of a               a SIM card, in order to operate on a GPRS network. Without
USB adapter that is coupled to an exemplary mobile device;              a SIM card, a GPRS device will not be fully functional. Local
  FIG. 3 is a ?ow chart illustrating an exemplary use of a              or non-network communication functions (if any) may be
USB adapter with a mobile device; and                                   operable, but the mobile device 10 will be unable to carry out
  FIG. 4 is a schematic diagram of an additional exemplary         35   any functions involving communications over the network
embodiment of a USB adapter that is coupled to both an                  34.
exemplary mobile device and an external battery.                           When required, after the network registration or activation
                                                                        procedures have been completed, a mobile device 10 may
                DETAILED DESCRIPTION                                    send and receive communication signals over the network 34.
                                                                   40   Signals received by the receiver antenna 26 through a com
                 Exemplary Mobile Device                                munication network 34 are input to the receiver 22, which
                                                                        may perform such common receiver functions as signal
  Turning now to the drawing ?gures, shown in FIG. 1 is a               ampli?cation, frequency down conversion, ?ltering, channel
schematic diagram of an exemplary mobile communication                  selection and the like, and in the exemplary system shown in
device 10 which has an industry standard interface. The            45   FIG. 1, analog to digital conversion. Analog-to-digital con
mobile communication device 10 is preferably a two-way                  version of a received signal allows more complex communi
communication device having at least voice or data commu                cation functions such as demodulation and decoding to be
nication capabilities. Preferably, the mobile device 10 is also         performed in a DSP 32. Similarly, signals to be transmitted
capable of communicating over the Internet, for example, via            are processed, including modulation and encoding for
a radio frequency (“RF”) link. Examples of types of devices        50   example, by the DSP 32 and input to the transmitter 24 for
that could be classi?ed as a mobile device 10 include a data            digital-to-analog conversion, frequency up conversion, ?lter
messaging device, a two-way pager, a cellular telephone with            ing, ampli?cation and transmission over the communication
data messaging capabilities, a wireless Internet appliance, a           network 34 via the transmitter antenna 28.
data communication device (with or without telephony capa                 Also, in the exemplary communication subsystem 14, the
bilities), a personal digital assistant (“PDA”), a wireless two    55   DSP 32 processes communication signals and also provides
way e-mail communication device, and others.                            for receiver and transmitter control. For example, the gains
   The exemplary mobile device 10 comprises a microproces               applied to communication signals in the receiver 22 and trans
sor 12, a communication subsystem 14, input/output (“I/O”)              mitter 24 may be adaptively controlled through automatic
devices 16, an industry standard interface 18 which in this             gain control algorithms implemented in the DSP 32.
example is a USB port, and a power subsystem 20. The               60      In implementing its control function, the microprocessor
microprocessor 12 controls the overall operation of the                 12 in the exemplary mobile device 10 executes an operating
mobile device 10. The communication subsystem 14 pro                    system. The operating system software used by the micropro
vides the mobile device 10 with the ability to communicate              cessor 12 is preferably stored in a persistent store such as ?ash
wirelessly with external devices such as other mobile devices           memory 36, or alternatively read only memory (ROM) or
and other computers. The I/O devices 16 provide the mobile         65   similar storage element. The microprocessor 12 may also
device 10 with input/ output capabilities for use with a device         enable the execution of speci?c device applications, which
user. The USB port 18 provides the mobile device 10 with a              preferably are also stored in a persistent store. The operating
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 10 of 15 PageID #: 74


                                                      US 8,232,766 B2
                               5                                                                      6
system, speci?c device applications, or parts thereof, may                The USB port 18 provides the mobile device 10 with a
also be temporarily loaded into a volatile store such as in             serial port for linking directly with other computers to
RAM 38.                                                                 exchange data and/ or to receive power. The USB port 18 also
  A predetermined set of applications which control basic               provides the mobile device 10 with a means for receiving
device operations, including at least data and voice commu              power from an external power source. For example, in a
nication applications for example, will normally be installed           personal digital assistant (PDA)-type communication device,
on the mobile device 10 during manufacture. One such appli              the USB port 18 could be used to allow the mobile device 10
cation loaded on the mobile device 10 could be a personal               to synchronize data with a user’s desktop computer (not
information manager (PIM) application. The PIM application              shown). The USB port 18 could also enable a user to set
preferably is an application for organizing and managing user           parameters in the mobile device 10 such as preferences
inputted data items such as e-mail, calendar events, voice              through the use of an external device or software application.
                                                                        In addition the USB port 18 may also be used to provide a
mails, appointments, and task items. The PIM data items may
                                                                        means for downloading information or software to the mobile
be stored in the RAM 38 and/or the ?ash memory 36.
                                                                        device 10 without using the wireless communication network
  The PIM application preferably has the ability to send and            34. The USB port 18 can provide a direct and thus reliable and
receive data items, via the wireless network 34. The PIM data           trusted connection that may for example be used to load an
items are preferably seamles sly integrated, synchronized and           encryption key onto the mobile device 10 thereby enabling
updated, via the wireless network 34, with corresponding                secure device communication.
data items stored or associated with a host computer system               Coupled to the USB port 18 is a USB connector 54. The
(not shown) used by the device user. The synchronization of        20   USB connector 54 is the physical component that couples the
PIM data items is a process by which the PIM data items on              USB port 18 to the outside world. In the exemplary mobile
the mobile device 10 and the PIM data items on the host                 device 10, the USB connector 54 is used to transmit and
computer system can be made to mirror each other.                       receive data from an external data/power source 56, receive
   There are several possible mechanisms for loading appli              power from the external data/power source 56, direct the
cations onto the mobile device 10. For example, applications       25   transmitted/received data from/to the USB port 18, and direct
may be loaded onto the mobile device 10 through the wireless            the received power to the power subsystem 20.
network 34, an auxiliary I/O subsystem 40, the serial port 18,            The exemplary power subsystem 20 comprises a charging
a short-range communications subsystem 42, such as an                   and power distribution subsystem 58 and a battery 60. The
infrared (“IR”) communication system, or any other suitable             charging and power distribution subsystem 58 performs
subsystem 44. When loading the applications onto the mobile        30   many functions. It may be used to transfer energy to the
device 10, the device user may install the applications in the          battery 60 from the external data/power source 56 to charge
RAM 38, the ?ash memory 36, or preferably a non-volatile                the battery 60 and also to distribute power to the many power
store (not shown) such as ROM for execution by the micro                requiring components within the mobile device 10. The
processor 12. The available application installation mecha              charging subsystem 58 may be capable of determining the
nisms can increase the utility of the mobile device 10 by          35   presence of a battery 60 and/ or a power circuit coupled to the
providing the device user with a way of upgrading the mobile            mobile device 10, such as anAC adapter, USB connection, or
device 10 with additional and/or enhanced on-device func                car adapter, which alternatively can act as power sources 56 to
tions, communication-related functions, or both. For                    provide power for the mobile device 10 and to charge the
example, a secure communication application may be loaded               battery 60.Additionally, the charging subsystem 58 may have
onto the mobile device 10 that allows for electronic com           40   the ability to determine if a power source 56 is coupled to the
merce functions or other ?nancial transactions to be per                mobile device 10 and, in the absence of such a coupling, cause
formed using the mobile device 10.                                      the mobile device 10 to be powered by the battery 60.
  The I/O devices 16 may be used to display and/or compose                 The power distributed by the charging and power distribu
data communication messages. In one mode of operation, a                tion subsystem 58 may be derived from energy stored in the
signal received by the mobile device 10, such as a text mes        45   battery 60 and/ or energy received from the external data/
sage or web page download, will be received and processed               power source 56. When the battery 60 is depleted, the charg
by the communication subsystem 14, forwarded to the micro               ing and power distribution subsystem 58 transfers energy
processor 12, which will preferably further process the                 from the power source 56 to recharge the battery 60. Option
received signal, and provide the processed signal to one or             ally, the charging and power distribution subsystem 58 may
more of the I/ 0 devices 16 such as a display 46. Alternatively,   50   also transfer energy from the power source 56 to other com
a received signal such as a voice signal can be provided to a           ponents in the mobile device 10 to power the mobile device 10
speaker 48, or alternatively to an auxiliary I/O device 40. In          when the battery 60 has been depleted and is recharging.
another mode of operation a device user may compose a data              When the data/power source 56 is not connected to the mobile
item such as an e-mail message using a keyboard 50 in coop              device 10, power for the device 10 is derived from the battery
eration with the display 46 and possibly an auxiliary I/O          55   60.
device 40. Alternatively, a device user may compose a voice
message via a microphone 52. The composed data item may                                   Exemplary USB Adapter
then be transmitted over a communication network 34 using
the communication subsystem 14.                                           FIG. 2 is a schematic diagram of a ?rst embodiment of an
   A short-range communications subsystem 42 may be pro            60   adapter 100 that can be used to couple the mobile device 10 of
vided in the mobile device 10 to allow the mobile device 10 to          FIG. 1 to the data/power source 56 of FIG. 1. In this example
communicate with other systems or devices, which need not               the adapter 100 is a USB adapter 100 that comprises a primary
necessarily be similar to device 10. For example, the short             USB connector 102, a power converter 104, a plug unit 106,
range communications subsystem 42 may include an infrared               and an identi?cation subsystem 108. The power converter is a
device and associated circuitry and components or a Blue           65   known element in the art and typically includes at least one of
toothTM communication module to allow the device 10 to                  the following components: switching converter, transformer,
communicate with similarly-enabled systems and devices.                 DC source, voltage regulator, linear regulator and recti?er. In
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 11 of 15 PageID #: 75


                                                    US 8,232,766 B2
                              7                                                                      8
the embodiment shown in FIG. 2, the USB adapter 100 is                Various other plug adapters are envisioned that can be con
shown coupling a mobile device 10 to one of one or more               ?gured to operate with alternate power sources such as for
types of power sockets 110N, 110D, 110B, and 110. Also                instance car sockets.
shown in FIG. 2 is an optional auxiliary USB connector 112              The power distribution and charging subsystem 58 of the
that can be used to couple the mobile device 10 to a data             mobile device 10 can selectively use the power provided on
source (not shown) such as a personal computer.                       the Vbus and Gnd lines of the USB connector 54 to provide
   In the embodiment shown in FIG. 2, the primary USB                 power to the mobile device 10, charge the battery 60, or both.
connector 102 is con?gured to mate with the USB connector             A more detailed discussion of how the charging function of
54 of the mobile device 10. The USB adapter 100 is operable           mobile device 10 can be implemented is described in Us.
to provide power to the mobile device 10 through the Vbus             Provisional Application No. 60/273,021 ?led on Mar. 1“,
and Gnd power pins in the USB connectors 54 and 102. The              2001 and entitled “System and Method forAdapting a USB to
USB adapter 100 also optionally provides a communication              Provide Power for Charging a Mobile Device” which has
path for data across the D+ and D— data pins in the USB               been incorporated herein by reference.
connectors 54 and 102.                                                  Typically when a mobile device 10 receives power over the
  The plug unit 106 is preferably a conventional plug unit            USB from a USB host, it is required to draw power in accor
that can be used to couple with a conventional power socket to        dance with the USB speci?cation. The USB speci?cation
receive power therefrom. For example, the plug unit 106 can           speci?es a process for transferring energy across the USB
be a two-prong or three-prong plug of the type used in North          called enumeration and limits the electrical current that can
America that can couple to a North American AC power             20   ?ow across the USB.
socket 110N that provides 115 VAC. In the embodiment                    The USB adapter 100 contributes to a system wherein a
shown in FIG. 2, the plug unit 106 can accept one or more             device 10 that follows the USB speci?cation when coupled to
types of plug adapters 114N, 114B, 114D, and 114 that are             a typical USB host via its USB port can be informed that the
con?gured to couple to the plug unit 106 and are further              USB adapter 100 has been coupled to the device 10 and that
con?gured to directly mate with one or more types of power       25   the device 10 can now draw power without regard to the USB
sockets 110N, 110D, 110B, and 110. The plug unit 106 can be           speci?cation and the USB speci?cation imposed limits.
con?gured to receive energy from a power socket 110N,                   The identi?cation subsystem 108 provides an identi?ca
110D, 110B, or 110, either directly or through the use of a           tion signal to the mobile device 10 that the power source is not
plug adapter, and is operative to transfer the received energy        a USB limited source. The identi?cation signal could be the
to the power converter 104.                                      30   communication of a single voltage on one or more of the USB
   The power converter 104 is operative to receive energy             data lines, different voltages on the two data lines, a series of
from a power socket 110N, 110D, 110B, or 110 and to convert           pulses or voltage level changes, or other types of electrical
that received energy to a form that can be used by the mobile         signals. The identi?cation subsystem 108 that generates the
device 10. For example, the power converter 104 can be of             identi?cation signal could have multiple types of con?gura
conventional construction such as a switching power con          35   tions. In one embodiment, the identi?cation subsystem 108
verter that converts 115 VAC to 5 VDC. Also, the power                comprises a hard-wired connection of a single voltage level to
converter 104 could comprise a DC. regulator circuit that             both data lines. In another embodiment, the identi?cation
converts a DC. input to a DC. output. The power converter             subsystem 108 comprises a USB controller that is operable to
104 could also be adapted to accept a wide range of input             communicate an identi?cation signal to the mobile device 10.
energy levels and frequencies. Alternatively, the power con      40   Additional embodiments are contemplated. The identi?ca
verter 104 could be adapted to accept a limited range of input        tion subsystem 108 may optionally be con?gured to have the
energy levels and frequencies, wherein the plug adapters are          capability of electrically connecting or disconnecting the
operable to convert the possible input energy levels and fre          power output from the power converter 104 from the USB
quencies to a range that the power converter 104 can accom            connector 102 and/or to connect or disconnect any data inputs
modate. The power converter 104 provides its energy output       45   from the USB adapter 100 to the USB connector 102.
to the mobile device 10 via the Vbus and Gnd pins of the                In addition to providing power to the mobile device 10 over
primary USB connector 102.                                            the primary USB connector 102, the USB adapter 100 may
   Through the use of a variety of different types of plug            optionally be equipped with an auxiliary USB connector 112
adapters, the USB adapter 100 can be adapted to receive               that allows the USB adapter 100 to create a communication
energy from various types of power sockets 110N, 110D,           50   path between the mobile device 10 and some other device
110B, or 110. For example, using the appropriate plug                 capable of communicating over the USB such as a personal
adapter 114, 114B, 114D, and 114N, the USB adapter 100 can            computer, another mobile device or some other type of
receive energy from a power socket such as a l 15 VAC North           device.
American power socket 110N, or a 12 VDC automobile                       The USB adapter 100 preferably provides a communica
power socket, or an air power socket, or others.                 55   tion path between the D+ and D— pins of the Primary USB
  For example, in North America, a type “N” power socket is           connector 102 and the D+ and D— pins of the auxiliary USB
commonly available. The plug adapter 114N can be releas               connector 112. In the embodiment shown, the communica
ably attached to the plug unit 106 thereby allowing any North         tion path also traverses the identi?cation subsystem 108.
American power socket 114N to be used as a power source.              Alternatively, the communication path could bypass the iden
When traveling to a locale which does not have the North         60   ti?cation subsystem 108. The USB adapter 100 can thus act as
American power socket 114N, an alternate plug adapter such            a pass-through device for communication between a USB hub
as adapters 114, 114B, or 114D may be selected by the user,           or host and a mobile device 10.
according to the power socket 110D, 110B, or 110 available at           Optionally, the USB adapter 100 could also transfer energy
the locale. The plug adapter 114, 114B, or 114D may then be           from the power converter 104 to the auxiliary USB connector
releasably attached to plug unit 106 in place of the plug        65   112 thereby providing a device coupled to the auxiliary USB
adapter 114N, thereby allowing the USB power adapter 100              connector 112 with power. In this arrangement, the identi?
to connect to a local power supply via the local power socket.        cation subsystem 108 could also provide an identi?cation
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 12 of 15 PageID #: 76


                                                     US 8,232,766 B2
                              9                                                                     10
signal to the device coupled to the auxiliary USB connector            volts to the D— line and approximately 5 volts to the D+ line
112 to inform that device that the power source is not a USB           to inform the host of the mobile device’s 10 presence and
limited source.                                                        communication speed.
                                                                         Therefore, when a USB adapter 100 is coupled to the
    Exemplary Illustration of the Use of a USB Adapter
                                                                       mobile device 10 and has been identi?ed as a USB adapter
                    with a Mobile Device
                                                                       100, the mobile device 10 can forego the enumeration process
  When a USB adapter 100 is connected to a mobile device               and charge negotiation process and immediately draw energy
10, the identi?cation subsystem 108 of the USB adapter 100             from the USB power adapter 1 00 at a desired rate, for instance
preferably provides an identi?cation signal to the mobile              at 5 unit loads, i.e. 500 mA. While the mobile device 10
device 10 to notify the mobile device 10 that the device 10 is         charges its battery using the USB adapter 100, the mobile
connected to a power source that is not subject to the power           device 10 can disable its typical USB functions. If, however,
limits imposed by the USB speci?cation. Preferably, the                the mobile device 10 detects that a USB host or hub is coupled
mobile device 10 is programmed to recognize the identi?ca              to the mobile device 10, the mobile device 10 can apply a
                                                                       voltage to the D+ line to indicate to the USB host or hub that
tion signal and therefore recognizes that an identi?cation
                                                                       the mobile device 10 is coupled thereto and await enumera
signal has been transmitted by the USB adapter 100. After
                                                                       tion and USB charge negotiation.
recognizing a valid identi?cation signal, the mobile device 10
                                                                         If the USB adapter 100 is coupled to the mobile device 10,
draws power through the USB adapter 100 without waiting           20   and the mobile device 10 does not identify the USB adapter
for enumeration or charge negotiation.                                 100 through communications with the identi?cation module
  The detection of the identi?cation signal may be accom               108, the mobile device 10 may stop drawing energy from the
plished using a variety of methods. For example, the micro             Vbus and Gnd lines of the USB connector 54. This may occur,
processor 12 may detect the identi?cation signal by detecting          for example, if the mobile device 10 is not programmed to
                                                                  25
the presence of an abnormal data line condition at the USB             identify the USB adapter 100. The mobile device 10 may
port 18. The detection may also be accomplished through the            mistakenly identify the USB adapter 100 as a typical USB
use of other device subsystems 44 in the mobile device 10.             host or hub and await enumeration before drawing substantial
The preferred identi?cation signal results from the applica            energy. To guard against this, the USB adapter 100 can
tion of voltage signals greater than 2 volts to both the D+ and   30   optionally be adapted to function with mobile devices that are
D— lines in the USB connector 54. The preferred method of              not programmed to recognize the USB adapter 100.
identi?cation is described below in greater detail with refer             In that scenario, the USB adapter 100 can be adapted to
ence to FIG. 3.                                                        provide energy to a mobile device by using the knowledge
   At step 210, the mobile device 10 detects the presence of a         that the mobile device will draw energy from a connected
                                                                  35
voltage on the Vbus line of the USB connector 54 via the USB           device for a period of time before it stops drawing energy due
port 18. At step 220, the mobile device checks the state of the        to lack of enumeration. The USB adapter 100 can optionally
D+ and D— lines are compared to a 2V reference. Also, in this          provide power for charging a battery 60 in a mobile device by
example, the identi?cation subsystem 108 of the USB adapter            periodically switching the voltages on the Vbus and Gnd lines
100 may have applied a logic high signal, such as +5V refer       40   between on and off states. When the USB adapter 100 is
ence, to both the D+ and D— lines to identify the attached
                                                                       coupled to the mobile device, the identi?cation subsystem
                                                                       108 can apply an on-voltage (5 V for example) between the
device as a USB adapter 100. If the voltages on both the D+
                                                                       Vbus and Gnd lines. The mobile device will draw energy
and D— lines of the USB connector are greater than 2 Volts
                                                                       while awaiting enumeration. After a period of time, the iden
(step 220), then the mobile device 10 determines that the         45
                                                                       ti?cation subsystem 108 can apply an off-voltage (0 volts)
device connected to the USB connector 54 is not a typical
                                                                       between the Vbus and Gnd lines thereby fooling the mobile
USB host or hub and that a USB adapter 100 has been
                                                                       device into determining that the unidenti?ed USB device has
detected (step 230). The mobile device 10 can then charge the
                                                                       been disconnected from the mobile device. The identi?cation
battery or otherwise use power provided via the Vbus and Gnd
                                                                  50   subsystem 108 can then reapply an on-voltage between the
lines in the USB connector 54 (step 260) without waiting for
                                                                       Vbus and Gnd lines. The mobile device will draw energy
enumeration.
                                                                       again while awaiting enumeration. This cycle can be repeated
   If, however, after the mobile device 10 detects the presence
                                                                       to periodically apply energy to the mobile device, for
of a voltage on the Vbus line of the USB connector 54 and
                                                                       example, to recharge the battery 60 of the mobile device.
determines that the voltages on both the D+ and D— lines of       55
the USB connector 54 are not greater than 2 Volts (step 220),                 Additional Exemplary Embodiments of USB
then the mobile device 10 determines that a USB host or hub                                      Adapters
has been detected (step 240). A typical USB host or hub
weakly holds its D+ and D— lines at zero volts when it is not            Shown in FIG. 4 is a schematic diagram of an additional
                                                                  60
connected to another device. The mobile device 10 can then             exemplary embodiment of a USB adapter 300 that is coupled
signal the USB ho st or hub to initiate the enumeration process        to a mobile device 10. The exemplary USB adapter 300 com
(step 250) and can charge the battery or otherwise use power           prises a USB connector 302, a power converter 304, a plug
provided via the Vbus and Gnd lines in the USB connector 54            unit 306, and an identi?cation subsystem 308. The USB con
(step 260) in accordance with the power limits imposed by the     65   nector 302, plug unit 306, and identi?cation subsystem 308
USB speci?cation. The enumeration process is typically ini             preferably correspond to the USB connector 102, plug unit
tiated after the mobile device 10 applies approximately zero           106, and identi?cation subsystem 108 which were described
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 13 of 15 PageID #: 77


                                                      US 8,232,766 B2
                              11                                                                      12
earlier with respect to the ?rst embodiment. Similar to the ?rst        use embodiments having alternative elements that likewise
embodiment, the additional embodiment may optionally be                 correspond to the elements of the invention recited in the
equipped with various plug adapters 314N, 314D, 314B, and               claims. The intended scope of the invention thus includes
314 that preferably are releasably attachable to plug unit 306          other structures, systems or methods that do not differ from
so that the appropriate plug adapter 314N, 314D, 314B, or               the literal language of the claims, and further includes other
314 can be selected by a user to allow the USB adapter 300 to           structures, systems or methods with insubstantial differences
couple to and receive energy from an available power socket             from the literal language of the claims. Although the embodi
310N, 310D, 310B, or 310. The exemplary USB power con                   ments have been described with reference to the USB inter
verter 300 further comprises a charging subsystem 316 and               face, it is contemplated that the invention could be applicable
battery receptacle 318 for coupling the USB adapter 300 to an           to devices and systems that use other standard interfaces such
                                                                        as the IEEE 1394 interface.
external battery 320 that may be optionally coupled thereto.
   The battery receptacle 318 provides a location for releas
ably coupling an external battery 320 thereto so that the                 What is claimed is:
external battery can be charged via the USB adapter 300. This             1. A mobile device, comprising:
provides the USB adapter 300 with a mechanism for charg                   a USB communication path; and
ing, for example, a mobile device’s primary or spare battery              a charging subsystem enabled to draw current unrestricted
when the battery has been separated from or is not coupled to                by at least one predetermined USB Speci?cation limit,
the mobile device 10.                                              20        said enablement being responsive to an abnormal USB
   To accommodate this functionality, the power converter                    data condition detected at said USB communication
304 is capable of providing the proper voltage levels for the                path.
USB connector 302 and also capable of providing necessary                 2. The device of claim 1, wherein said predetermined USB
voltage and current levels to drive a battery charging sub              Speci?cation limit is a current limit.
                                                                   25     3. The device of claim 1, wherein said enabling of the
system 316. The power converter 304 is preferably a dual
power converter that may be constructed using conventional              charging subsystem occurs without USB enumeration.
or non-conventional architectures. With respect to the portion            4. The device of claim 1, wherein said USB communica
                                                                        tion path includes a D+ line and a D— line.
of the power converter 304 that provides energy to the USB
connector 302, that portion is preferably similar in construc      30
                                                                          5. The device of claim 4, wherein said abnormal USB data
tion and function to the power converter 104 of the ?rst                condition is an abnormal USB data line condition on said D+
embodiment.                                                             line and said D— line.
   Preferably, the charging subsystem 316 performs in a sub                6. The device of claim 5, wherein said abnormal USB data
stantially similar manner to charging subsystem 58 of the               line condition is a logic high signal on each of said D+ and D—
mobile device 10. But, for ef?ciency and simplicity of design,
                                                                   35   lines.
certain aspects of the dual power converter 304 and the charg              7. The device of claim 1, wherein said predetermined USB
                                                                        Speci?cation limit is a current limit of 500 mA.
ing subsystem 316 may be combined, as both are local to the
USB adapter 300.                                                           8. The device of claim 6, wherein each said logic high
  Other alternative embodiments of the USB adapter may             40
                                                                        signals is signals greater than 2V.
include various combinations of components described                       9. A mobile device, comprising:
above with respect to the ?rst and additional embodiments.                a USB communication path and a USB VBUS line; and
Another embodiment of the USB adapter may include a sec                   a charging subsystem enabled to draw power unrestricted
ond or more auxiliary USB connectors. A USB adapter hav                      by at least one predetermined USB Speci?cation limit,
ing one or more auxiliary USB connectors may optionally be         45        said enablement being responsive to said USB VBUS
con?gured such that one or more of the auxiliary USB con                     line being externally powered and an abnormal USB
nectors may have power from the USB adapter’s power con                      data condition detected at said USB communication
verter made available to it so that multiple USB devices may                 path.
draw power simultaneously. Preferably, a USB adapter hav                  10. The device of claim 9, wherein said predetermined
                                                                   50
ing multiple auxiliary USB connectors will be con?gured                 USB Speci?cation limit is a current limit de?ned by USB
such that the data lines in the auxiliary connectors can, on a          Speci?cation.
selective basis, be electrically connected to or disconnected             11. The device of claim 9, wherein said enabling of the
from the data lines in the primary USB connector. This allows           charging system occurs without USB enumeration.
a mobile device connected to the primary USB connector to          55     12. The device of claim 9, wherein said USB communica
receive energy from the adapter regardless of whether a USB             tion path includes a D+ line and a D— line.
host or hub is connected to an auxiliary USB connector. It is             13. The device of claim 12, wherein said abnormal USB
                                                                        data condition is an abnormal USB data line condition on said
also contemplated that a USB adapter may be embodied in a
USB host or hub.                                                        D+ line and said D— line.
                                                                   60
                                                                          14. The device of claim 13, wherein said abnormal USB
                       CONCLUSION                                       data line condition is a logic high signal on each of said D+
                                                                        and D— lines.
  The embodiments described herein are examples of struc                  15. The device of claim 9, wherein said predetermined
tures, systems or methods having elements corresponding to         65   USB Speci?cation limit is a current limit of 500 mA.
the elements of the invention recited in the claims. This writ             16. The device of claim 13, wherein each said logic high
ten description may enable those skilled in the art to make and         signals is signals greater than 2V.
Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 14 of 15 PageID #: 78


                                                      US 8,232,766 B2
                              13                                                                      14
  17. A method of charging a mobile device having a charg                21. The method of claim 20, Wherein the abnormal signal
ing subsystem and a USB communication path, comprising:                includes logic high signals on said D+ line and said D— line.
  upon detection of an identi?cation signal on said path,                22. The method of claim 18, Wherein said current limit is a
    drawing current in excess of at least one USB Speci?               current limit of 500 mA.
                                                                   5
      cation de?ned limit; and                                           23. The method of claim 20, Wherein said logic high signals
   if said identi?cation signal is not detected, draWing current       are signals greater than 2V.
      in accordance With said USB Speci?cation.                          24. A mobile device, comprising:
                                                                         a USB communication path including a D+ line and a D—
   18. The method of claim 17, Wherein said USB Speci?ca
tion de?ned limit is a current limit de?ned by USB Speci?                   line; and
                                                                         a charging subsystem enabled to draW current in excess of
cation.
                                                                            500 mA, said enablement being responsive to signals in
   19. The method of claim 17, Wherein the identi?cation
                                                                            excess of 2V detected at each of said D+ and D— lines
signal includes an abnormal signal on the USB communica
                                                                            and said enablement occurring Without USB enumera
tion path.                                                                  tion.
  20. The method of claim 19, Wherein said USB communi
cation path includes a D+ line and a D— line.
       Case 2:20-cv-00119-JRG Document 1-4 Filed 04/23/20 Page 15 of 15 PageID #: 79

                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                 : 8,232,766 B2                                                                                      Page 1 of 1
APPLICATION NO.            : 13/175509
DATED                      : July 31, 2012
INVENTOR(S)                : Fischer et a1.

It is certified that error appears in the above-identi?ed patent and that said Letters Patent is hereby corrected as shown below:


         In the Specification

                  Column 1, line 8, “2010 now” should read --2010, now--.

                  Column 1, line 12, “2010 now” should read --2010, now--.

                  Column 4, line 45, “analog to digital conversion.” should read
         --analog-to-digita1 conversion.--.

                 Column 9, lines 37 -38, “At step 220, the mobile device checks the state of the D+ and D- lines
         are compared to a 2V reference.” should read --At step 220, the mobile device checks the state of the
         D+ and D- lines of USB connector 54. In the example shown in the drawings, the D+ and D- lines are
         compared to a 2V reference.--.

         In the Claims

                 Claim 8, column 12, lines 38-39, “each said logic high signals is signals”
         should read --each said logic high signal is a signal--.

                  Claim 16, column 12, lines 66-67, “each said logic high signals is signals” should read --each
         said logic high signal is a signal--.




                                                                                       Signed and Sealed this
                                                                              Twenty-?fth Day of March, 2014

                                                                         WMZ44L_                  Michelle K. Lee
                                                                           Deputy Director 0fthe United States Patent and Trademark O?ice
